Citation Nr: 0004603	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-37 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Department of Veterans Affairs 
compensation for sterility pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
organic personality syndrome with an explosive personality 
disorder, claimed as secondary to service-connected otitis 
media.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1970 and from June 1975 to May 1976.

The issue of entitlement to compensation for sterility 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
is before the Board of Veterans' Appeals (Board) on appeal of 
a March 1999 rating decision from the Department of Veterans 
Affairs (VA) Portland, Oregon Regional Office (RO) which 
denied entitlement to compensation.  The Board notes that the 
issue of sterility was listed as not service connected in an 
October 1978 rating decision.  However, that issue was not 
discussed within the reasoning of the rating decision, and 
there is no evidence that the veteran was notified of a 
denial of compensation based upon a claim of sterility.  
Thus, the issue has been addressed on a de novo basis.

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for an organic personality syndrome with an 
explosive personality disorder, claimed as secondary to 
otitis media, is before the Board on appeal of a January 1996 
rating decision.  The Board notes that this issue was denied 
by the RO in an April 1988 rating decision and the veteran 
moved to reopen his claim in December 1995.  Thus, the issue 
has been rephrased as reflected on title page of this 
decision.

Finally, in an August 1999 statement, the veteran withdrew 
the issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left inguinal hernia, entitlement to an 
extension beyond June 30, 1997 of a temporary total 
evaluation because of treatment for a service-connected 
condition requiring convalescence, and entitlement to an 
evaluation in excess of 60 percent for a low back disorder 
from appellate consideration.  Therefore, those issues have 
not been addressed by the Board in this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran underwent VA surgical treatment in June 1974 
after complaining of difficulty with urination.  

3.  A relevant diagnosis of bladder neck contraction due to 
hypertrophy of the prostate gland was rendered in June 1974.

4.  The veteran subsequently complained of an inability to 
ejaculate since his prostate surgery.

5.  As a result of the June 1974 surgical procedure, the 
veteran became sterile.  

6.  In an April 1988 rating decision, the RO denied 
entitlement to service connection for a brain condition, 
claimed as secondary to otitis media.  The RO notified the 
veteran of that determination; he did not appeal and such 
became final.

7.  Additional evidence submitted since the RO's April 1988 
rating decision is new, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

8.  Competent medical evidence of a nexus between an organic 
personality syndrome with an explosive personality disorder 
and otitis media, or any other incident of service, has not 
been presented.




CONCLUSIONS OF LAW

1.  The criteria for compensation benefits for sterility 
under the provisions of 38 U.S.C.A. § 1151 have been met.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1999).

2.  Evidence submitted since the April 1988 rating decision 
denying entitlement to service connection for a brain 
disorder, claimed as secondary to otitis media, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for an 
organic personality syndrome with an explosive personality 
disorder, claimed as secondary to otitis media, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records reflect that upon enlistment 
examination dated in January 1970, the veteran's systems were 
clinically evaluated as normal.  A report of medical history 
dated in July 1970 reflects complaints of back pain, a kidney 
infection, ulcers, headaches, and eye problems.  Clinical 
records dated in 1970 reflect treatment for headaches and 
back pain.  A notation of a recommendation to rule out a 
central nervous system disease was noted.  A provisional 
diagnosis of recurrent syncope was noted.  

A February 1974 surgical consultation reflects that the 
veteran complained of epigastric and abdominal distress which 
was worse after eating.  The veteran also reported vomiting 
blood and experiencing dark stools.  The veteran denied 
burning on urination.  The report reflects that the veteran 
was not considered to be a surgical candidate, but was to be 
followed for possible peptic ulcer disease.  

VA treatment records dated from June 1974 to July 1974 
reflect the veteran underwent an open revision of bladder 
neck contraction and panendoscopy after complaining of 
difficulty with urination. An operative report reflects a 
definite cleft anteriorly in the shape of a "V" indicative 
of a hypertrophy of the lateral lobes.  Some obstruction 
posteriorly was also noted. The veteran's postoperative 
course was noted as satisfactory.  Diagnoses of bladder neck 
contraction due to hypertrophy of the prostate gland, small 
hiatal hernia, and anxiety, functional overlay, were noted.  

Upon enlistment examination dated in June 1975, chronic 
lumbosacral strain and eye problems were noted.  Treatment 
records dated in 1975 reflect complaints of diarrhea, painful 
ejaculation, and hematuria.  Prostatitis was noted.  A report 
of medical history dated in April 1976 reflects numerous 
complaints such as fainting, increased heart rate due to 
nerves, painful urination, and hematuria.  The examiner noted 
no findings relevant to the veteran's complaints.  

Service medical records dated in April 1976 reflect that the 
veteran was cleared psychiatrically with no homicidal or 
suicidal ideations expressed or indicated.  It was also noted 
that there were no indications of psychosis or severe 
neurosis.  Upon separation examination dated in April 1976, 
the veteran's systems were clinically evaluated as normal 
with the exception of vision and a recommended ear, nose and 
throat consultation.

Upon VA examination dated in August 1978, the veteran 
complained of worsening problems with his back and hearing.  
The veteran also reported that since having prostate surgery, 
he had been unable to ejaculate on coitus.  The veteran 
reported experiencing severe pain in the testicles instead of 
ejaculation.  Physical examination revealed a well-healed 
suprapubic postoperative scar with very little tenderness in 
the area.  Tenderness on palpation over the perineum and a 
left inguinal hernia, which was pulsating quite severely but 
not protruding, were also noted.  Relevant diagnoses of 
status postoperative suprapubic prostate resection with 
residual epididymis obstruction and sterility, and left 
inguinal hernia were noted.  

A November 1978 private medical statement reflects that an 
abnormal electroencephalogram (EEG) or brain wave test had 
been noted.  It was further noted that the findings suggested 
some type of seizure disorder and the possibility of some 
type of localized area of brain inflammation due to the 
veteran's history of ear infections.  Further treatment was 
recommended.  

Private treatment records dated from December 1978 to 
November 1979 reflect treatment for ear problems. 

A psychosocial history dated in December 1978 reflects 
complaints of pain in the prostate and rectum as well as 
bloody ejaculations.

A private medical case summary dated in December 1978 
reflects the veteran reported having trouble with his temper 
over the past three years as well as periods of uncontrolled 
anger.  It was noted that the veteran reported periods of 
uncontrolled anger involving animals and family members.  It 
was also noted that the veteran's mother reported the 
veteran's problems with his temper began about the time he 
went to high school.  Upon mental status examination, the 
veteran was noted as intermittently calm with times of 
anxiety and weeping.  The veteran admitted to feeling 
depressed.  Intellectual function was noted as good and the 
veteran had an adequate fund of knowledge.  It was noted that 
the veteran had not had good affect control.  Physical 
examination revealed some abdominal tenderness and some 
rectal tenderness.  The prostate was noted as enlarged, soft, 
and moderately tender.  General neurological examination was 
noted as entirely negative.  A past history of emotional 
deprivation and child abuse was noted.  A provisional 
diagnosis of explosive personality disorder, rule out non-
psychotic epilepsy, was noted.  It was also noted that 
evaluation for temporal lobe epilepsy would be continued.  

A private discharge summary dated in January 1979 reflects a 
diagnosis of explosive personality disorder.  

An April 1979 addendum to the December 1978 private medical 
report reflects that during admission for treatment, the 
veteran seemed to be in a better emotional state and showed 
no sign of any thought disorder or any cardinal symptoms of 
depression.  

Private treatment records dated from June 1979 to March 1980 
reflect complaints and treatment relevant to otitis media as 
well as complaints of a brain disease.  

A treatment record dated in March 1980 reflects the veteran 
complained of experiencing a seizure disorder.  It was noted 
as doubtful that the veteran had experienced seizures.  

A May 1980 private psychological evaluation report notes that 
the veteran had violent and murderous rages as a child, prior 
to his ear infections.  It was also noted that although some 
of his medical problems were very real, he showed a 
conversion pattern.  The examiner noted the veteran was not 
very anxious or depressed and was not psychotic, but made 
excessive use of denial, projection, and rationalization.  It 
was also noted that he blamed others for his difficulties and 
preferred medical explanations for his symptoms.  Relevant 
Axis I diagnoses of unknown effects of ear infections and 
somatization disorder were noted.  Axis II diagnoses of 
antisocial personality and intermittent explosive disorder 
were also noted.  

A private mental testing and evaluation report dated in May 
1980 reflects that a recent neurological examination was 
normal except for hearing difficulty, and a skull x-ray did 
not show any abnormality except some mucoperiosteal 
thickening in the maxillary antrums.  Mental status 
examination revealed no overt manifestations of 
hallucinations, delusions, significant over-activity, 
withdrawal, or gait disorder.  It was noted that 
neuropsychological test results indicated mild deviancies 
primarily involving motor speed and strength.  A mild loss of 
ability to discriminate speech sounds and relate them to 
their spoken and written representations was also noted.  The 
overall pattern was noted as suggesting a chronic but rather 
focal lesion almost exclusively in the right hemisphere.  It 
was also noted that otitis media and accompanying 
complications were very likely to have been responsible for 
the obtained results.  The examiner noted that none of the 
testing or profiles explained the veteran's "rage attacks" 
and aggressive and destructive behavior.  It was noted that 
it was quite typical of individuals who had been emotionally 
and physically battered as children to exhibit violent 
behavior especially directed toward their children and wives.  

A June 1980 private hospital discharge summary reflects a 
diagnosis of explosive personality disorder with special 
notation of a predisposition to physical abuse.  No seizures 
were noted.  

An August 1980 private psychological evaluation reflects that 
tests were free of any indication of an organic central 
nervous system disorder.  The veteran's memory was noted as 
normal.  It was noted that when placed under stress, the 
veteran began to experience severe personality difficulties, 
including inadequacy feelings, exasperation, impatience, and 
rapid mood swings.  

A VA hospital summary dated in May 1982 reflects diagnoses of 
chronic bilateral otitis media, a history of rage attacks, 
chronic headache, and an abnormal EEG.  It was noted that the 
veteran's history of rage attacks showed several possible 
etiologies such as idiopathic epilepsy, an irritative focus 
from chronic inflammation of the temporal bone secondary to 
otitis media, a personality disorder with poor impulse 
control, or a combination of the aforementioned 
possibilities.  

Upon VA general medical examination dated in April 1986, the 
veteran complained of severe headaches, a history of 
blackouts, chronic low back pain, and an inability to 
ejaculate.  Diagnoses of status post-suprapubic prostatectomy 
with apparent retrograde ejaculation; left inguinal hernia 
with no evidence of recurrence; chronic low back pain 
secondary to compression fracture sustained in 1970 with no 
evidence of neurologic impingement; and chronic serous otitis 
media were noted.  The examiner noted that the veteran had 
not been formally evaluated for retrograde ejaculation, but 
had historical support for infertility related to his 
surgery.  

At his June 1987 RO hearing, the veteran testified, in 
pertinent part, about experiencing severe headaches, loss of 
balance, and blurred vision.  (Transcript, pages 4-5).  The 
veteran also stated that he was told that they were all 
caused by his inner ear infections.  (Transcript, page 5).  
The veteran testified that prior to entering the service, he 
did not have rage problems.  (Transcript, pages 9-10).  

Upon VA psychiatric examination dated in May 1986, the 
veteran complained of frequent rage attacks, dizziness, 
visual distortions, headaches, social isolation, difficulty 
forming relationships, and occasional tearfulness.  The 
veteran's affect was noted as generally somewhat sad with two 
occasions of tearfulness.  No evidence of hallucinations or 
delusions was noted.  The veteran reported numerous illusory 
visual phenomenon.  The examiner noted the veteran 
unequivocally had a left temporal lobe epileptiform focus.  
It was noted that patients with that type of lesion were more 
apt to have behavior outbursts, altered sexual function, and 
alterations in interpersonal behavior.  

Diagnoses of an organic personality syndrome and rule out 
episodic "dys-control" were noted.  The examiner opined 
that if the veteran had no rage attacks prior to the mid 
1970's, it was much more likely that his current psychiatric 
difficulties were the result of an organic personality 
syndrome.  The examiner further noted that his interpretation 
of the record was that although the veteran had some minor 
childhood problems, no behavioral disturbances of the 
magnitude reported in his chart occurred until after the mid 
1970's.  The examiner went on to state that this would argue 
in favor of an organic personality syndrome and was possibly 
the result of the chronic otitis media and the inflammation 
of his temporal lobe.  Finally, the examiner noted that since 
there were no electroencephalogram reports predating the 
veteran's army experience, there was no absolute evidence 
that he did not have a temporal lobe focus at that time which 
was merely exacerbated by the otitis media.  

A VA social survey dated in February 1988 reflects that the 
veteran admitted to being edgy at times but reported that he 
did not become violent as he had in the past.  It was noted 
that there was no evidence of inappropriate hostility or 
uncontrolled anger.  Frustration was appropriately expressed.  

Upon VA psychiatric examination dated in February 1988, the 
veteran's affect was noted as full, supple and appropriate to 
expressed ideation.  Mood was noted as depressed with moments 
of episodic bitterness.  Speech was coherent and goal-
directed without evidence of formal thought disorder.  The 
examiner also noted no evidence of obvious organicity which 
would affect cognition.  Diagnoses of organic personality 
disorder and adjustment reaction with depressed mood were 
noted.  The examiner opined that he could not rule in or rule 
out organic personality disorder per se.  The examiner also 
stated that assuming the accuracy of the veteran's account; 
it appeared that his otitis media had affected him 
psychologically by having a direct effect upon his impulse 
control and by aggravating depression.  

Upon VA general medical examination dated in February 1988, 
the veteran complained of headaches, vision problems, and 
blackouts as a result of his ear infections.  A diagnosis of 
chronic otitis media and chronic sinusitis with probable 
related problems of sinus headaches; intermittent visual 
problems; imbalance; partial blackout episodes; nearly 
continuous ear swelling, drainage, and pain; and previously 
documented epileptiform focus of left posterior temporal 
region (as well as mild slowing of cerebral activity) was 
noted.  The examiner opined that these problems constituted 
significant disability, particularly in the aggregate.  

In an April 1988 rating decision, the RO, in pertinent part, 
determined that service connection was not warranted for a 
brain condition claimed as secondary to otitis media.  

A July 1993 VA treatment record regarding a bilateral 
inguinal hernia repair operation reflects a notation of a 
medical history of infertility.  A July 1994 VA clinical 
record reflects assessments of status post suprapubic 
prostatectomy, infertility secondary to prostatectomy; 
bilateral hernias; and prostatitis with recurrent urinary 
tract infections.  An August 1994 clinical record reflects an 
assessment of retrograde ejaculation with resultant 
infertility.  It was noted that if and when the veteran 
wanted to father children, he could be referred to another 
physician for evaluation of his "infertility due to prostate 
surgery."

A VA Form 21-4138 signed and dated by the veteran on 
September 21, 1995 states a claim pursuant to 38 U.S.C.A. 
§ 1151 for sterility as a result of surgery. 

VA treatment records dated from September 1995 to February 
1996 reflect continued psychological treatment.  A clinical 
record dated in November 1995 reflects a review of the 
veteran's chart and a notation of various conditions 
including infertility.  It was noted that a cognitive status 
profile in December 1995 suggested cognitive impairment with 
a memory score at the moderate deficit level.  Judgment was 
noted as poor at the severe deficit level.  It was also noted 
that poor judgment would indicate a personality change from 
frontal lobe changes.  An assessment of a history of brain 
abscess per veteran's report was noted.  

Upon VA mental examination dated in November 1995, the 
veteran reported rage fits beginning in 1976 and 1977 
involving black outs and violent acts.  The veteran also 
reported feeling paranoid, suspicious and impulsive.  The 
veteran admitted to smoking marijuana on a daily basis as 
well as other illegal drug use.  The veteran's affect was 
noted as expansive and irritable.  The examiner opined that 
presently there was not enough information to say that there 
was substantial evidence of an organic factor causing the 
veteran's personality changes.  The examiner also noted that 
the veteran reported a very dysfunctional childhood and 
stated that he quit high school impulsively; however, he did 
not provide much detail in his history to support a diagnosis 
of organic personality syndrome.  Thus, the examiner opined 
that there was not enough information or evidence at that 
time to make a diagnosis of organic personality syndrome due 
to the lack of medical evidence and the veteran's inability 
to provide details about impulsivity, poor judgment, 
aggression, paranoia, affective instability, or the veteran's 
fairly dysfunctional background.  A diagnosis of cannabis 
abuse/dependence was noted.  

Upon VA prostate examination dated in November 1995, the 
veteran reported an inability to father children and problems 
with retrograde ejaculation.  Physical examination revealed 
pain to palpation beneath bilateral inguinal hernia scars, 
left greater than right.  The epididymis was not thickened or 
tender.  Diagnoses of a history of bladder neck contracture 
secondary to prostatic hypertrophy, status post bladder neck 
revision by open procedure in 1974; retrograde ejaculation 
secondary to the bladder neck contracture; and chronic groin 
pain diagnosed as being due to inguinal hernia scars and 
probable neuromas were noted.  

Upon VA alimentary appendages examination dated in November 
1995, the examiner noted a severely scarred left tympanic 
membrane and a very scarred right tympanic membrane with a 
persistent perforation.  Abdominal examination was noted as 
benign; however, diffuse tenderness especially in the lower 
quadrants was noted as present and likely from nerve damage 
related to the veteran's urologic surgeries.

Upon VA ear examination dated in December 1995, the examiner 
noted the left tympanic membrane was scarred but intact.  The 
examiner noted no evidence of inflammation or inner ear 
effusion.  The right eardrum showed a two-millimeter 
perforation of the posterior inferior quadrant of the drum 
with mucopurulent secretions emanating from the perforation.  
Modest inflammation of the drum was noted.  The examiner 
found no evidence of cholesteatoma, but noted the middle ear 
appeared edematous and injected.  No mastoid tenderness was 
noted.  Physical examination of the nose revealed no evidence 
of purulent secretions, polyposis, or mass lesions.  Physical 
examination of the neck revealed a tender right 
sternocleidomastoid muscle, but no cervical adenopathy or 
masses.  

Impressions of chronic right otitis media with recurrent 
episodes and recurrent sinusitis with nasoseptal deviation 
were noted.  The examiner opined that the chronic brain 
disease and dizziness were not likely related to the ear 
problem and opined that the veteran had no true vertigo.  To 
rule out the possibility of bony erosion and extension into 
the brain, the examiner ordered a computed tomography scan of 
the brain.  

A sleep deprived EEG dated in February 1996 reflects a normal 
awake and drowsy EEG with no epileptiform discharges or 
lateralizing abnormalities seen.

At his February 1996 RO hearing, the veteran testified in 
pertinent part that he did not have a problem with an 
explosive personality or fights prior to his military 
service.  (Transcript, page 17).  The veteran reported that 
he began to have rages after being diagnosed with otitis 
media in service and currently had a hard time controlling 
his temper, especially when he was irritated.  (Transcript, 
pages 18-21).  The veteran also stated that he had a chronic 
brain inflammation that was secondary to his otitis media.  
(Transcript, page 22).  The veteran reported experiencing 
headaches, dizziness, and nausea at times.  (Transcript, 
pages 22-23).  

A VA urology clinic record dated in February 1996 reflects a 
notation of no ejaculation that was well documented in the 
veteran's chart as occurring after his original surgery in 
1974.  It was also noted that the veteran was informed that 
the facility would perform sperm aspiration, but would not 
pay to inseminate a female.  

A January 1996 VA urology clinic record reflects a notation 
that the veteran had not had ejaculation since his surgical 
procedure.  A February 1996 VA urology record reflects an 
impression of an abnormal digital rectal examination 
secondary to prior surgery.

A February 1996 report of an EEG study reflects a mildly 
abnormal awake EEG due to subtle increase in slow frequencies 
over the posterior left temporal region.  It was noted that 
the findings suggested physiologic dysfunction which could 
have been on a structural basis.  No epileptiform discharges 
were seen.

A March 1996 VA clinical record reflects assessments of 
depression and personality change secondary to general 
medical condition, intermittent alcohol and marijuana abuse, 
no evidence of a seizure disorder on sleep deprived EEG, and 
rule out structural abnormality on magnetic resonance 
imaging.  

VA clinical records dated from April 1996 to August 1996 
reflect continued treatment for back pain as well as an 
assessment of worsening depression due to pain and general 
medical condition.  

VA treatment records dated from 1997 to 1998 reflect 
continued treatment for depression and relevant complaints of 
pain on ejaculation.  A July 1997 notation reflects that the 
physician was unable to find a relationship between the 
veteran's ear diseases and his EEG findings.  

A VA psychological follow-up record dated in November 1997 
reflects diagnoses of depression secondary to medical 
conditions, cognitive disorder related to previous central 
nervous system infection, chronic pain disorder related to 
general medical and psychological disorders, marijuana abuse 
in remission, and alcohol abuse in remission.  It was noted 
that either meningitis or a brain abscess was suspected as 
the veteran's central nervous system infection.  

A VA social survey dated in March 1998 reflects that the 
veteran's claims folder was reviewed.  In relation to 
psychological issues, the veteran reported difficulty with 
short-term memory, concentration problems, rage and anger.  
It was noted that the veteran continued to suffer severely 
from physical pain, and consequently from psychological pain 
including depression, memory loss, concentration, anger, and 
rage.  It was also noted that the veteran suffered from poor 
self-esteem, helplessness and hopelessness.

Upon VA mental examination dated in March 1998, it was noted 
that the veteran's claims folder was available for review.  
The veteran complained of being sterilized by surgery 
performed at a VA facility.  The examiner noted the veteran 
displayed word finding difficulties and an extremely labile 
affect given that he burst into tears on a number of 
occasions.  It was also noted that the veteran displayed 
pressured speech and required frequent redirection.  The 
veteran admitted to suffering from severe mood swings when 
his ear infections caused him indescribable pain.  The 
examiner opined that the veteran suffered from a dysthymic 
disorder due to multiple disabilities including ear 
infections, impaired hearing, and a spinal disc condition.  

Upon VA ear disease examination dated in March 1998, the 
examiner opined that the veteran's chronic brain disease and 
dizziness did not appear to be related to his ear problem.  
The examiner went on to state that it was not possible with 
any degree of certainty to establish the temporal lobe 
abnormality on the left side to his recurring ear infections, 
especially since the most chronic problem was on the opposite 
side.  Additionally, the examiner stated there was no 
evidence of bony erosion on a computed tomography scan, but 
extension of infection could occur through the haversian 
canals in the bone and thus enter the brain space.  It was 
noted that this usually caused an extradural abscess prior to 
direct extension into the brain and there was no record of 
that occurring in the veteran's case.  

In a June 1998 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for depression, 
secondary to service-connected back and ear conditions, 
evaluated as 70 percent disabling.

In June 1999, the RO received copies of treatise evidence 
obtained from an unknown source.  The treatise evidence 
discussed middle ear infections and noted that such 
infections could spread to the brain.  The evidence also 
discussed the composition of bone, the meninges of the brain, 
and cerebrospinal fluid.

Analysis

I.  38 U.S.C.A. § 1151 Claim

Pursuant to 38 U.S.C.A. § 1151, where it is determined that 
there is additional disability resulting from a disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, 
examination, or medical or surgical treatment, compensation 
will be payable for such additional disability.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  See 
38 C.F.R. § 3.358(a).  

In determining whether the additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, examination, or medical or surgical 
treatment, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, examination, or medical or 
surgical treatment.  Third, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. 
§ 3.358(b).

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
his claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOCGPREC No. 40-97 (December 31, 
1997).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record reveals that the veteran underwent an 
open revision of bladder neck contraction and panendoscopy in 
June 1974 after complaining of difficulty with urination.  
Diagnoses of bladder neck contraction due to hypertrophy of 
the prostate gland, small hiatal hernia, and functional 
overlay anxiety were noted.  Subsequent evidence reflects 
that upon VA examination dated in August 1978, the veteran 
reported that he had been unable to ejaculate on coitus since 
having prostrate surgery.  A relevant diagnosis of status 
postoperative suprapubic prostate resection with residual 
epididymis obstruction and sterility was noted.  

Additionally, upon VA general medical examination dated in 
April 1986, the veteran complained of an inability to 
ejaculate.  A diagnosis of status post-suprapubic 
prostatectomy with apparent retrograde ejaculation was noted.  
The examiner also noted that the veteran had not been 
formally evaluated for retrograde ejaculation, but had 
historical support for infertility related to his surgery.  
Numerous VA treatment records dated in 1993, 1994, and 1995 
also reflect notations of infertility secondary to 
prostatectomy and retrograde ejaculation with resultant 
infertility.  Upon VA examination of the prostate dated in 
November 1995, the examiner noted a relevant diagnosis of 
retrograde ejaculation secondary to bladder neck contracture 
surgery.  The Board notes that the issue of sterility was not 
addressed by that examiner.  Finally, a VA urology clinic 
record dated in February 1996 reflects a notation of no 
ejaculation that was well documented in the veteran's chart 
as occurring after his original surgery in 1974.  It was also 
noted that the veteran was informed about that the facility 
would perform sperm aspiration if desired.  

In light of the aforementioned evidence of sterility as well 
as the various diagnoses noting the veteran's sterility as 
secondary to his prostrate surgery, the Board is unable to 
conclude that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, with resolving the benefit 
of the doubt in favor of the veteran, the Board concludes 
that compensation is warranted for sterilitynpursuant to 
38 U.S.C.A. §§ 1151, 5107.  

II.  New and Material Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

As noted above, once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence means 1) 
evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statements of the 
case.  As modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), that duty arises where the veteran has reported the 
existence of evidence which could serve to re-open a claim.  
As no such evidence has been identified in the instant case, 
VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

In an April 1988 rating decision, the RO denied entitlement 
to service connection for a brain condition as secondary to 
service-connected otitis media.  The veteran did not file a 
notice of disagreement as to that determination.  Thus, the 
veteran's claim may be reopened if new and material evidence 
has been submitted since the date of that rating decision.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The relevant evidence submitted since the April 1988 rating 
decision consists of VA treatment records dated in 1995 and 
1996, a VA mental examination dated in November 1995, a VA 
ear examination dated in December 1995, EEG reports dated in 
February 1996, a transcript of the veteran's February 1996 RO 
hearing, VA treatment records dated in 1997 and 1998, a VA 
mental examination dated in March 1998, a VA ear examination 
dated in March 1998, and treatise evidence received by the RO 
in June 1999.  The Board is of the opinion that this evidence 
is not wholly cumulative or redundant of evidence previously 
on file and is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material, and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened 
after new and material evidence has been received must be 
considered de novo.  See Manio v. Derwinski, 1 Vet. App. at 
145.

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  

Although the veteran's service medical records are negative 
for complaints or findings related to a psychiatric 
abnormality, subsequent medical records reflect diagnoses and 
impressions of a brain condition variously characterized as 
an explosive personality, a seizure disorder, and an organic 
personality syndrome.  Thus, the issue is whether there is 
competent medical evidence of a nexus between the veteran's 
organic personality syndrome with an explosive personality 
disorder and his service-connected otitis media, or any other 
incident of service.  

The Board recognizes the November 1978 private medical report 
noting the possibility of some type of localized area of 
brain inflammation due to the veteran's history of ear 
infections, as well as the May 1982 VA hospital summary 
noting that the veteran's history of rage attacks showed 
several possible etiologies including an irritative focus 
from chronic inflammation of the temporal bone secondary to 
otitis media.  Additionally, a May 1980 private mental 
testing and evaluation report noted that it was very likely 
that otitis media and accompanying complications were 
responsible for the obtained test results. 

However, the Board also recognizes that upon VA ear 
examination dated in December 1995, the examiner opined that 
the veteran's chronic brain disease and dizziness were not 
likely related to the ear problem.  Additionally, a July 1997 
VA clinical record reflects a notation that the physician was 
unable to find a relationship between the veteran's ear 
diseases and his EEG findings.  The March 1998 VA examiner's 
opinion was also consistent with the findings noted in the 
December 1995 VA examination in that he opined that the 
veteran's chronic brain disease did not appear to be related 
to his ear problem.  The examiner further stated that it was 
not possible with any degree of certainty to establish the 
temporal lobe abnormality on the left side to the veteran's 
recurring ear infections, especially since the most chronic 
problem was on the opposite side.  

In considering whether competent medical evidence of a nexus 
between the veteran's organic personality syndrome with an 
explosive personality disorder and his service-connected 
otitis media or any other incident of service has been 
presented, the Board notes that the Court made it clear in 
Tirpak v. Derwinski, 
2 Vet. App. 609 (1992), that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto. 

After carefully considering the evidence presented, the Board 
finds that the aforementioned November 1978, May 1980, and 
May 1982 medical records are too speculative to establish a 
nexus between an organic personality syndrome with an 
explosive personality and the veteran's service-connected 
otitis media or any other incident of service.  The November 
1978 private medical report and the May 1982 VA hospital 
summary merely suggest the possibility of a relationship 
between the veteran's brain condition and his otitis media.  
Additionally, the May 1980 private testing and evaluation 
report stated only that it was very likely that the veteran's 
otitis media was responsible for the test results, it did not 
state that there was a causal relationship between otitis 
media and the veteran's brain condition.  In fact, the report 
noted that none of the testing or profiles explained the 
veteran's rage attacks and aggressive and destructive 
behavior.  Finally, the report fails to factually establish 
or explain a sequence of medical causation between otitis 
media and an organic personality syndrome with an explosive 
personality disorder using the facts applicable to the 
veteran's case.  

Service connection may not be predicated on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(1999); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(on claim to reopen a service connection claim, statement 
from physician about possibility of link between chest trauma 
and restrictive lung disease was too general and inconclusive 
to constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).   

With regard to the unidentified treatise evidence submitted 
by the veteran regarding middle ear infections, the 
composition of bone, and the meninges of the brain, the Court 
has held that, while a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional," a medical article or treatise 
evidence, standing alone, must discuss generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  In 
this case, the Board finds that this medical treatise 
evidence, by its own general terms, does not serve to 
establish the required competent medical evidence of a nexus, 
with respect to the veteran, between any current organic 
personality syndrome with an explosive personality and otitis 
media or any incident of service.

The Board notes that service connection for depression 
secondary to service-connected ear infections was granted in 
June 1998 rating decision.  However, in the absence of 
competent medical evidence of a nexus between an organic 
personality syndrome with an explosive personality disorder, 
the veteran's claim for service connection for a brain 
condition secondary to his otitis media is not well grounded 
and must be denied.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

Finally, the Board recognizes that it has adjudicated the 
veteran's claim on grounds different from those applied by 
the RO.  However, this approach did not redound to the 
prejudice of the veteran because the RO, while using a 
different analytical framework, nevertheless considered the 
entirety of the evidence in order to reach its decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the reopened claim to the RO for consideration of the record 
de novo would be redundant and of no benefit to the veteran.  



ORDER

Compensation benefits for sterility pursuant to 38 U.S.C.A. 
§ 1151 are granted.

Service connection for an organic personality syndrome with 
an explosive personality disorder, claimed as secondary to 
otitis media, is denied.



		
	WAYNE E. BRAEUER
	Member, Board of Veterans' Appeals



 

